ORDER

Pro se federal prisoner Malcom David Young appeals a district court judgment that denied his motion to reduce sentence, which was purportedly filed under the authority of 18 U.S.C. § 3582. The case has been referred to this panel pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. We unanimously agree that oral argument is not needed. Fed. R.App. P. 34(a).
The district court did not err in denying Young’s motion. Whether the district court had the authority to modify Young’s sentence is a question-of law subject to de novo review. United States v. Ross, 245 F.3d 577, 585 (6th Cir.2001). A district court’s authority to resentence a defendant is limited by § 3582 to specific circumstances, none of which is present in this action. See id. at 586.
Accordingly, the district court’s judgment is affirmed. Rule 34(j)(2)(C), Rules of the Sixth Circuit.